Citation Nr: 0505560	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma of the right kidney, status post nephrectomy, with 
metastasis to the left lung.

2.  Entitlement to service connection for basal cell 
carcinoma of the left forehead and the right cheek.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, renal cell 
carcinoma of the right kidney, status post nephrectomy, with 
metastasis to the left lung is the result of incidents in 
service.

2.  Resolving doubt in favor of the veteran, basal cell 
carcinoma of the left forehead and the right cheek is the 
result of incidents in service.


CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for renal 
cell carcinoma of the right kidney, status post nephrectomy, 
with metastasis to the left lung.  38 U.S.C.A. 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.313 (2004).

2.  The grant of service connection is warranted for basal 
cell carcinoma of the left forehead and the right cheek.  38 
U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 2001, it is determined that he is not 
prejudiced by such failure.  

In October 2003 and April 2004 the RO provided the veteran 
notice concerning his claim.  In these letters, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  The veteran 
was informed that he had 60 days to submit information.  The 
veteran was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file to include VA medical 
opinions in May 2003 with addendum in February 2004; and a VA 
examination dated June 2004.  Supplemental statements of the 
case were issued in July and October 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

II.  Service Connection

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace. See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent and respiratory 
cancers within 30 years. 38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
bilateral skin disorder of his feet by presenting evidence 
which shows that it was at least as likely as not that the 
disease was caused by in-service exposure to Agent Orange.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303(d); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Renal cell carcinoma of the right kidney with metastasis

Background

The veteran's service records show that the veteran served in 
Vietnam from November 1966 to October 1967.  Service medical 
records are negative for complaints, diagnosis, or treatment 
of renal or lung cancer, or for basal cell carcinomas.  

Medical records from Union Hospital dated February 1994 to 
August 1999 show that the veteran had been seen initially by 
his regular physician J.T., D.O., for evaluation of general 
malaise, weight loss, and anorexia.  CT scan of the abdomen 
revealed a large right renal mass.  He underwent surgery for 
a right radical nephrectomy in February 1994.  A bone scan 
showed no metastatic cancer.  

A pathology report from M.B.K., M.D., dated February 1994 
showed findings of a biopsy subsequent to the right radical 
nephrectomy.  The biopsy showed well-differentiated renal 
cell carcinoma with extensive necrosis, hemorrhage, and 
calcification.  

Medical records from Pathology Associates of Terre Haute 
dated April 1999 to August 1999 showed that the veteran had 
been followed closely for metastasis following the 
nephrectomy.  In April 1997, a CT scan of the chest showed a 
soft tissue nodular density in the left upper lobe.  Fine 
needle aspiration of the left lung mass showed the presence 
of malignant cells.  The diagnosis was left lung, pulmonary 
metastasis consistent with renal primary.  Similar histologic 
appearance was noted between the lung biopsy and the previous 
renal cell carcinoma.  

Radiology records from Terre Haute Regional Hospital dated 
April 1999 showed that a body scan of the whole body in April 
1999 was negative for metastatic disease.  

Treatment records from Union Hospital dated February 1994 to 
August 1999 showed that the veteran underwent excision of the 
soft tissue mass with left upper lobectomy.  Surgery was 
performed in May 1999.  It was noted that the veteran 
tolerated the procedure well.  

Treatment records from Associated Physicians and Surgeons 
Clinic dated April 1999 to March 2000 contained a June 1999 
note, which described the veteran as apparently disease free.  
It was noted he was not a candidate for chemotherapy.  The 
chest x-ray in October 1999 was unremarkable.  CT scan in 
October 1999 identified definite pulmonary metastases.  As of 
March 2000, there was no evidence of recurrent disease.

At his April 2000 VA examination, the veteran reported that 
he had been working 8 hours a day.  He felt fairly good but 
became fatigued easily.  He became short of breath when 
walking distances of more than half a block.  The examination 
showed a left thoracotomy scar from the lobectomy.  The scar 
was slightly tender.  There was a right subcostal anterior 
scar extending laterally from the nephrectomy.  The scar was 
slightly tender to the touch.  No rales, wheezing, or rhonchi 
were heard.  The diagnosis was renal cell carcinoma, status 
post nephrectomy, left pulmonary lobectomy for metastasis.  

An August 2001 follow-up CT scan from Associated Physicians 
and Surgeons Clinic showed small moderate densities within 
the lungs, likely representing granulomas.  No metastatic 
disease or adenopathy was suspected.  No change since the 
previous CT scan of March 2000 was noted.

At his October 2002 Board Central Office hearing, the veteran 
testified that while in the military he was a cannoneer on a 
track vehicle.  The veteran indicated that he was exposed to 
Agent Orange while in Vietnam.  The veteran indicated that he 
had no family history of cancer.

A November 2003 letter from J.T., D.O., the veteran's private 
physician, indicated that the veteran had seen him for many 
years and when he was first diagnosed with having renal cell 
carcinoma.  The physician indicated that in his 15 years of 
medical practice, the veteran was the only patient he had had 
with renal cell cancer.  He indicated that he was somewhat 
surprised by his diagnosis especially because of the 
veteran's healthy lifestyle.  It was noted that the veteran 
did not drink or smoke and did not have a family history of 
renal cancer.  It was also noted that the veteran developed 
lung cancer due to the renal carcinoma metastasizing.  

The physician noted that in reviewing the veteran's records 
he noted that the veteran served in Vietnam and had 
significant exposure to herbicides, a well-known carcinogen 
and significantly more sun exposure.  

The physician indicated that it was extremely unlikely for a 
person of the veteran's age with a history of not drinking or 
smoking, having limited sun exposure, and previously in 
excellent condition to develop three separate carcinomas in 
three separate parts of his body.  

The physician indicated that after reviewing the veteran's 
records and scientific medical literature, he opined that it 
was as least as likely as not that the herbicide exposure was 
a contributory cause to the veteran's medical condition.  

The physician indicated that it would be his medical opinion 
that the herbicide exposure and sun exposure during his 
service tour of Vietnam was likely the contributory cause of 
his renal cell carcinoma, basal cell carcinoma, and squamous 
cell carcinoma.  

At his May 2003 VA examination, it was noted that the veteran 
had cancer of the right kidney diagnosed in 1994.  The tumor 
was removed in 1994 and in 1999; the veteran underwent 
surgery to remove metastatic cancer from the left lung.  
Subsequent follow-up by CT scan showed no evidence of 
recurrence of the cancer either in the lung or the kidney.  
The examiner noted that the veteran had had several other 
cancers resected from him.  These included basal cell cancer, 
squamous cell carcinoma of the skin and dermatofibrosarcoma 
protuberance.  It was noted that the veteran's squamous cell 
carcinoma had had several recurrences and it had to be 
surgically removed repeatedly.  

The examiner noted that the veteran gave a history of 
exposure to herbicides during his tour of duty in Vietnam.  
He noted it was unusual that someone of his age to have so 
many cancers affecting him over a short period of time.  He 
has had squamous cell cancer of the skin, basal cell cancer 
of the skin, and also dermatofibrosarcoma, which might all be 
related to the exposure to herbicide.  Cancer of the kidney, 
the examiner noted, was listed as a possible risk from 
exposure to this herbicide.  However, although the examiner 
had seen numerous cases of renal cell cancers in the past, he 
did not have any experience dealing with patients who were 
exposed to the herbicide before.  The examiner was not sure 
whether cancer of the kidney and its association with 
herbicide exposure has achieved any statistically significant 
correlation.  The examiner noted that he would rather let an 
expert in the field make a decision on this matter.  

A May 2003 opinion rendered by the VAMC Chief of Ambulatory 
Care indicated that he reviewed the veteran's medical records 
and it was his opinion that the current findings were less 
likely than not that the veteran's renal cancer and basal 
cell cancer were caused by Agent Orange exposure.  The 
rationale for this opinion was based on the fact that VA's 
Agent Orange list included diseases such as: chloracne, 
respiratory cancers, lymphoma, sarcomas, and prostate cancer.  
Renal cell and basal cell cancer were not currently 
associated with Agent Orange exposure.

A clarification of the May 2003 opinion dated in February 
2004 indicated that it was the examiner's opinion that it was 
less likely that the veteran's renal cell carcinoma and basal 
cell carcinoma were directly related to his military service.  
Rationale for this was that the examiner did not see any 
notation regarding problems relating to skin or urinary tract 
in his service records.  

The veteran submitted Internet articles, which dealt with the 
various studies regarding herbicide exposure and different 
cancers and the possibility of an association between kidney 
cancer, skin cancer, and herbicide exposure.  

Analysis

Upon review of the evidentiary record, it is found that the 
veteran served in Vietnam from November 1966 to October 1967.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  The medical record shows that the veteran 
did not have renal cell carcinoma of the right kidney during 
service or at the time of service separation.

The appellant is not entitled to service connection for 
service connection on a presumptive basis as the evidence 
does not show that the veteran ever had one of the 
presumptive diseases listed in 38 C.F.R. § 3.309 (e).  The 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) are 
inapplicable, and the it is concluded that presumptive 
service connection for renal cell carcinoma of the right 
kidney due to exposure to Agent Orange is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309(e).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(d) (2004).

The next question to be addressed is whether the evidence 
supports a finding that there is a nexus between the 
veteran's Agent Orange exposure and his renal cell carcinoma 
of the right kidney.  Again, the evidence is sufficient to 
establish this element of the veteran's claim.

The veteran's private treating physician, J.T., D.O., 
rendered an opinion in November 2002 in which he stated that 
the herbicide exposure and sun exposure during his service 
tour in Vietnam was likely the contributory cause of his 
renal cell carcinoma, basal cell carcinoma, and squamous cell 
carcinoma.  The examiner rendered this opinion after 
reviewing the veteran's medical records and the scientific 
medical literature.  The examiner further indicated that it 
would be extremely unlikely for a person of the veteran's age 
with a history of not drinking or smoking, having limited sun 
exposure, and previously in excellent condition to develop 
three separate carcinomas in three separate parts of the 
body.

An opinion from the VAMC Chief of Ambulatory Care rendered in 
May 2003 indicated that he reviewed the veteran's medical 
records and it was his opinion that the current findings were 
less likely than not that the veteran's renal cancer and 
basal cell cancer were caused by Agent Orange exposure.  The 
rationale for this opinion was based on the fact that VA's 
Agent Orange list included diseases such as: chloracne, 
respiratory cancers, lymphoma, sarcomas, and prostate cancer.  
Renal cell and basal cell cancer were not currently 
associated with Agent Orange exposure.

A clarification of that opinion from the same VA physician in 
February 2004 indicated that it was the examiner's opinion 
that it was less likely that the veteran's renal cell 
carcinoma and basal cell carcinoma were directly related to 
his military service.  Rationale for this was that the 
examiner did not see any notation regarding problems relating 
to skin or urinary tract in his service records.

Thus, the record includes medical evidence that is clearly 
supportive of the veteran's claim.  The November 2003 report 
from the veteran's private physician notes that it is unusual 
for someoneof the veteran's age to have a history of multiple 
carcinomas, then explains the anomaly by attributing the the 
renal cell carcinoma to incidents in service.  However, this 
opinion is equivocal: first, the physician states he has 
limited experience with such carcinomas; and second, the 
physician limits his nexus statement by referring to the 
incidents in service as "contributory."  Nevertheless, the 
private physician's statement provides support for the 
veteran's case.

There is also evidence that weighs against the veteran's 
case.  The statements from the VA Chief of Ambulatory Care 
state that it is less likely than not that the carcinoma is 
the result of an incident in service.  However, these 
statements completely fail to resolve the medical questions 
presented in this case.

In the May 2003 statement, the VA Chief of Ambulatory Care 
reports that the reason for his conclusion is that renal cell 
carcinoma is not on VA's list of diseases attributable to 
Agent Orange.  However, this reasoning is irrelevant with 
regard to the important question presented here.  As has been 
noted by the United States Court of Appeals for Veterans 
Claims in Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) when a disease is not on VA's list, VA is, 
nonetheless, obligated to weigh the medical evidence with 
regard to whether in the specific case the record warrants a 
finding that the disease is the result of an incident in 
service.  Because the May 2003 statement simply relies on 
VA's list, the opinion does not help to resolve the question 
of whether, in this case, without regard to VA's list, there 
is a medical basis for concluding the renal cell carcinoma is 
the result of an incident in service.

The record also includes a statement from the VA Chief of 
Ambulatory Care dated in February 2004.  In this statement,  
the Chief of Ambulatory Care adds to his reasoning the the 
rationale that he did not see any notation in the service 
records regarding problems relating to the urinary tract.  
Again, the medical opinion fails to address the medical 
question presented in the case.  Service connection may be 
granted if the current disability is the result of a disease 
or injury that occurred in service.  In the case now before 
the Board, it is not necessary for the appellant to show the 
presence of renal carcinoma or any disease of the urinary 
tract in service; it is merely necessary to show that a 
disease, injury, or incident of service caused the eventual 
onset of the renal cell carcinoma.  The supportive statement 
from the veteran's private physician, although weak in some 
ways, nonetheless implies that the incidents in service 
caused a later onset of the renal carcinoma.  Because the 
February 2004 statement from the Chief of Ambulatory Services 
fails to address the question of whether an incident in 
service could have caused the carcinoma to occur at some 
later time, the statement fails to resolve the question.     

Therefore, the evidence when viewed in the aggregate raises 
at least a reasonable doubt that the veteran's renal cell 
carcinoma of the right kidney is the result of an incident in 
service.  Resolving all such doubt in the veteran's favor, as 
is required under the law, the grant of service connection is 
warranted.  (see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004)).

B.  Basal cell carcinoma of the left forehead and the right 
cheek

Background

The veteran's service records show that the veteran served in 
Vietnam from November 1966 to October 1967.  Service medical 
records are negative for complaints, diagnosis, or treatment 
of renal or lung cancer, or for basal cell carcinomas.  

Treatment records from Associated Physicians and Surgeons 
Clinic dated March 1994 to March 2000 show that the veteran 
reported a small skin lesion on the back in March 1994.  The 
lesion was superficial on skin level only and without tumor.  
The physician was unsure what it was and felt it would heal 
by itself.  In July 1996, the veteran showed the same 
physician several skin lesions on the back.  Again, the 
physician was unsure what they were, but he was confident 
that they were not related to the veteran's renal cell 
cancer.  An April 1999 note reported the removal of skin 
cancer on the veteran's forehead in 1997 as well as removal 
of several skin cancers on the back.  A note from May 1999 
indicated removal of a basal cell carcinoma on the right 
cheek at the time of the lobectomy.  The cancer on the 
forehead re-appeared in August 1999 along with another lesion 
in the same general area and they were excised.

Treatment records from Pathology Associates of Terre Haute 
dated April 1999 to August 1999 identified the lesions 
excised in April and August 1999 as basal cell carcinomas.  
The excision margins were free of tumor.  

At his May 2000 VA examination, the veteran reported that the 
skin cancers were showing signs of healing, but doctors 
continued to keep him under observation.  The examination 
showed scars from the skin lesion removals.  Three were seen 
on the left frontal area of the head and one on the right 
cheek.  They were small scars and had faded pretty much.  
They were just a little bit lighter than the surrounding 
tissue.  The examination also noted four different actinic 
keratoses.  The diagnoses were status post basal cell 
carcinoma of the left forehead and right cheek.

An opinion rendered by a VA examiner in June 2002 indicated 
that it was as likely as not that the basal cell carcinoma 
and squamous cell carcinoma that the veteran has had were 
related to chronic sun exposure that he not only had before 
service, during service, but also after service.  The 
examiner noted that the time in service that the veteran had 
could have contributed to the development of these skin 
cancers but it was not the only factor.  

At his October 2002 Board Central Office hearing, the veteran 
testified he was exposed to Agent Orange and the sun while 
serving in Vietnam.  He indicated that there was no history 
of cancer in his family.  The veteran indicated that he was 
relating the sun exposure in Vietnam to his skin cancer.  He 
indicated that prior to service he worked doing yard work for 
the family doctor.  After service he indicated that he worked 
stoking a boiler at a paper mill and worked as a welder.  

A November 2003 letter from J.T., D.O., the veteran's private 
physician, indicated that the veteran had seen him for many 
years and when he was first diagnosed with having renal cell 
carcinoma.  The physician indicated that in his 15 years of 
medical practice, the veteran was the only patient he had had 
with renal cell cancer.  He indicated that he was somewhat 
surprised by his diagnosis especially because of the 
veteran's healthy lifestyle.  It was noted that the veteran 
did not drink or smoke and did not have a family history of 
renal cancer.  It was also noted that the veteran developed 
lung cancer due to the renal carcinoma metastasizing.  

The physician noted that in reviewing the veteran's records 
he noted that the veteran served in Vietnam and had 
significant exposure to herbicides, a well-known carcinogen 
and significantly more sun exposure.  

The physician indicated that it was extremely unlikely for a 
person of the veteran's age with a history of not drinking or 
smoking, having limited sun exposure, and previously in 
excellent condition to develop three separate carcinomas in 
three separate parts of his body.  

The physician indicated that after reviewing the veteran's 
records and scientific medical literature, he opined that it 
was as least as likely as not that the herbicide exposure was 
a contributory cause to the veteran's medical condition.  

The physician indicated that it would be his medical opinion 
that the herbicide exposure and sun exposure during his 
service tour of Vietnam was likely the contributory cause of 
his renal cell carcinoma, basal cell carcinoma, and squamous 
cell carcinoma.  

At his May 2003 VA examination, the examiner noted that the 
veteran had had several other cancers resected from him.  
These included basal cell cancer, squamous cell carcinoma of 
the skin and dermatofibrosarcoma protuberance.  It was noted 
that the veteran's squamous cell carcinoma had had several 
recurrences and it had to be surgically removed repeatedly.  

The examiner noted that the veteran gave a history of 
exposure to herbicides during his tour of duty in Vietnam.  
He noted it was unusual that someone of his age to have so 
many cancers affecting him over a short period of time.  He 
has had squamous cell cancer of the skin, basal cell cancer 
of the skin, and also dermatofibrosarcoma, which might all be 
related to the exposure to herbicide.  Cancer of the kidney, 
the examiner noted, was listed as a possible risk from 
exposure to this herbicide.  However, although the examiner 
had seen numerous cases of renal cell cancers in the past, he 
did not have any experience dealing with patients who were 
exposed to the herbicide before.  The examiner was not sure 
whether cancer of the kidney and its association with 
herbicide exposure has achieved any statistically significant 
correlation.  The examiner noted that he would rather let an 
expert in the field make a decision on this matter.  

At his August 2003 VA examination, the veteran reported 
having multiple skin cancers including basal cell carcinoma 
and squamous cell carcinoma over the head, neck, chest, and 
arms.  The veteran also noted having had a rare form of skin 
cancer called dermatofibroma sarcoma protuberans over the 
right upper chest.  The veteran reported pain with many of 
these skin cancer excisions.  The examiner noted the presence 
of scars as a result of the removal of the cancer.

A May 2003 opinion rendered by the VAMC Chief of Ambulatory 
Care indicated that he reviewed the veteran's medical records 
and it was his opinion that the current findings were less 
likely than not that the veteran's renal cancer and basal 
cell cancer were caused by Agent Orange exposure.  The 
rationale for this opinion was based on the fact that VA's 
Agent Orange list included diseases such as: chloracne, 
respiratory cancers, lymphoma, sarcomas, and prostate cancer.  
Renal cell and basal cell cancer were not currently 
associated with Agent Orange exposure.

A clarification of the May 2003 opinion dated in February 
2004 indicated that it was the examiner's opinion that it was 
less likely that the veteran's renal cell carcinoma and basal 
cell carcinoma were directly related to his military service.  
Rationale for this was that the examiner did not see any 
notation regarding problems relating to skin or urinary tract 
in his service records.


Analysis

For reasons similar to those explained above with regard to 
the claim for renal cell carcinoma, the evidence regarding 
the claim for basal cell carcinoma is in relative equipoise 
regarding the merits of the veteran's claim.  In November 
2002, the veteran's treating physician, J.T., D.O., opined 
that the herbicide exposure and sun exposure during his 
service tour in Vietnam was likely the contributory cause of 
his renal cell carcinoma, basal cell carcinoma, and squamous 
cell carcinoma.  The physician noted that in reviewing the 
veteran's records he found that the veteran served in Vietnam 
and had significant exposure to herbicides, a well-known 
carcinogen and significantly more sun exposure.  

The physician indicated that it was extremely unlikely for a 
person of the veteran's age with a history of not drinking or 
smoking, having limited sun exposure, and previously in 
excellent condition to develop three separate carcinomas in 
three separate parts of his body.  

The only other medical opinion is that rendered by the June 
2002 VA examiner, which is ambiguous.  This examiner opined 
that it was likely as not that the basal cell carcinoma and 
squamous cell carcinoma that the veteran had was related to 
chronic sun exposure that he not only before service, during 
service, but also after service.  This examiner further 
indicated that the time in service that the veteran had could 
have contributed to the development of these skin cancers but 
it was not the only factor.  This examiner gave no rationale 
for his conclusions.

Thus, although limited in some ways, the record includes 
medical reports supporting a finding that the basal cell 
carcinoma is the result of inservice herbicide exposure 
and/or inservice sun exposure.  The negative opinions 
presented by VA's Chief of ambulatory care fail to outweigh 
the evidence supporting the veteran's claim.   

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for basal cell carcinoma of the left 
forehead and the right cheek is allowed.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to service connection for renal cell carcinoma of 
the right kidney, status post nephrectomy, with metastasis to 
the left lung is granted.

Entitlement to service connection for basal cell carcinoma of 
the left forehead and the right cheek is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


